Case: 21-50509     Document: 00516134796         Page: 1     Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 16, 2021
                                No. 21-50509
                            consolidated with                          Lyle W. Cayce
                                No. 21-50545                                Clerk
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Enrique Cadena-Rodriguez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-584-1
                            USDC No. 4:21-CR-58-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Enrique Cadena-Rodriguez appeals his conviction and sentence under
   8 U.S.C. § 1326(a) and (b)(2) for illegally reentering the United States after


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50509          Document: 00516134796      Page: 2     Date Filed: 12/16/2021




                                     No. 21-50509
                                   c/w No. 21-50545

   a deportation. He also appeals the revocation of the supervised release terms
   imposed for convictions in a separate proceeding. Because his appellate brief
   does not address the validity of the revocation or the revocation sentence, he
   abandons any challenge to that judgment. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
           For the first time on appeal, Cadena-Rodriguez contends that it
   violates the Constitution to treat a prior conviction that increases the
   statutory maximum under § 1326(b)(2) as a sentencing factor, rather than an
   element of the offense.       He correctly concedes that the argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Cadena-Rodriguez concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time to file its brief is DENIED as
   unnecessary.




                                          2